FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                  September 11, 2020
                                   TENTH CIRCUIT                 Christopher M. Wolpert
                                                                     Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                      No. 19-8008
                                              (D.C. No. 1:17-CR-00244-SWS-1)
 WINTERHAWK GOODMAN,                                      (D. Wyo.)

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before BACHARACH, BALDOCK, and MURPHY, Circuit Judges.



I. INTRODUCTION

      Defendant, Winterhawk Goodman, was convicted by a jury of three counts

of involuntary manslaughter and one count of assault resulting in serious bodily

injury. The jury found Goodman was driving a pickup truck that ran a stop sign

and struck a minivan. An occupant of the vehicle Goodman was driving and two

occupants of the minivan were killed. Goodman’s sentence of 144 months’


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
incarceration is more than sixty percent higher than the high end of the advisory

guidelines range.

      Goodman challenges both his convictions and sentence. He asserts the

evidence presented at trial was insufficient to support his convictions because it

failed to show he was driving the pickup truck at the time of the accident. He did

not file a motion for judgment of acquittal prior to taking this appeal. Goodman

further asserts the testimony of one witness was admitted in violation of his Sixth

Amendment rights. He failed to object to the challenged testimony during trial.

As to his sentence, Goodman argues it is both procedurally and substantively

unreasonable.

      Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a),

this court affirms Goodman’s convictions and sentence. We conclude the

evidence presented was sufficient to show Goodman was driving the pickup truck

at the time of the accident. Further, the testimony identified by Goodman as

violating his Sixth Amendment rights was not offered into evidence for the truth

of the matter asserted. Accordingly, it was not hearsay and did not implicate the

Confrontation Clause. Goodman’s above-guidelines sentence is not unreasonable.

II. BACKGROUND

      In November 2016, a pickup truck traveling at a high speed through the

Wind River Indian Reservation ignored a stop sign and struck a minivan. There



                                        -2-
were four occupants in the truck: defendant Goodman, Leslie Sixtoes, Drew

Blackburn, and William C’Bearing. No one in the truck was wearing a seatbelt.

C’Bearing died shortly after the crash. Two individuals in the minivan also died.

      At the time of the accident, it was unclear who was driving the pickup truck

because the occupants were not restrained and they were ejected from their seats.

At the scene of the accident, Drew Blackburn told Deputy Donovan Detimore of

the Fremont County Sheriff’s Office that he was the driver. Later that night,

however, Blackburn recanted his statement and identified Goodman as the driver.

Goodman also made statements implicating himself as the driver, telling the

occupant of the minivan at the scene that “he didn’t see that car coming.” He told

a police officer employed by the Bureau of Indian Affairs that he was the driver

but subsequently recanted that statement. Goodman told another officer “he

thought he had killed his aunt, Leslie Sixtoes” and “that he had killed people” and

“that he had been the driver of the car.” Further, after an FBI victim specialist

informed Goodman that C’Bearing had died in the crash, Goodman said, “So I

killed my uncle.”

      Approximately one year after the accident, Goodman was charged with

three counts of involuntary manslaughter and one count of assault resulting in

serious bodily injury. At trial, the government presented video evidence showing

Goodman driving the pickup truck earlier in the evening. An accident



                                         -3-
reconstruction expert opined that Goodman was driving at the time of the

accident, C’Bearing was the front-seat passenger, and Sixtoes and Blackburn were

in the back seat. The forensic pathologist who autopsied C’Bearing’s body

testified that C’Bearing “was most likely in the passenger seat.” A partially

burned shoe, found by the passenger seat frame, was examined by an FBI forensic

examiner who testified the shoe was consistent with those C’Bearing had been

wearing the evening before the crash, and not consistent with the shoes worn by

Goodman, Blackburn, or Sixtoes. This suggested C’Bearing was sitting in the

front passenger seat at the time of the crash. Another expert witness for the

prosecution, Dr. Bill Smock, reviewed the police reports, the truck, and the

medical records of the truck’s occupants. He testified that C’Bearing “was in the

right front seat” at the time of the crash because his external and internal injuries

were consistent with impacting the interior of the passenger door. Dr. Smock also

concluded Goodman was the driver.

      Lindsay Johnson, Ph.D., an expert in injury biomechanics retained by

Goodman, testified the injuries sustained by C’Bearing were consistent with

injuries that would be sustained by a driver. Dr. Johnson also opined that

Goodman was in the front passenger seat, Sixtoes was in the middle of the back

seat, and Blackburn was in the left rear seat. The prosecution called Steven

Rundell, Ph.D., in rebuttal. Dr. Rundell agreed that Sixtoes and Blackburn were



                                          -4-
seated in the back of the truck but he opined that C’Bearing was the right front

passenger and Goodman was the driver.

      The jury convicted Goodman on all counts, rejecting his theory that

C’Bearing was the driver. A Presentence Investigation Report (“PSR”) was

prepared prior to sentencing. Based on a total offense level of twenty-six and a

criminal history category of II, the PSR calculated an advisory guidelines range of

seventy to eighty-seven months’ imprisonment. The PSR, however, identified

several factors that might support an upward departure from the advisory

guidelines range, including the fact that multiple people were killed or injured in

the crash and Goodman’s conduct on the night of the accident was extremely

dangerous. See USSG §§ 5K2.1 and 5K2.2. The PSR also noted that Goodman’s

criminal history calculation likely understated the seriousness of his prior

criminal activity because the calculation did not consider Goodman’s tribal court

convictions, including twelve prior convictions for public intoxication and nine

prior convictions for disorderly conduct or disturbing the peace. See USSG

§ 4A1.3(a). Goodman filed a written objection to any upward departure or

variance. The district court, however, sentenced Goodman to thirty-six months

for the manslaughter of each of the two individuals in the minivan, twenty-four

months for the manslaughter of C’Bearing, and forty-eight months for the assault

on the passenger in the minivan. The sentences were run consecutive to one



                                         -5-
another, resulting in an aggregate sentence of 144 months, which is fifty-seven

months higher than the high end of the advisory guidelines range.

      Goodman appeals both his convictions and his sentence.

III. DISCUSSION

      A. Sufficiency of the Evidence

      Goodman asserts his convictions should be reversed because insufficient

evidence was presented at trial to support the jury’s finding that he was the

driver. Although he concedes in his opening brief that he did not challenge the

sufficiency of the evidence in district court, he advocates for de novo review of

the issue. De novo review, however, applies only to sufficiency claims that were

properly raised in a motion for judgment of acquittal. See Fed. R. Crim. P. 29;

United States v. Goode, 483 F.3d 676, 680 (10th Cir. 2007) (holding the Federal

Rules of Criminal Procedure do not allow a defendant to wait until appeal to

raise a challenge to the sufficiency of the government’s evidence). It is settled

law in this court that a defendant who fails to move for judgment of acquittal

forfeits his sufficiency claim and the standard of appellate review is plain error.

Id. at 681 and 681 n.1 (en banc footnote). Goodman’s opening brief, however,

does not reference the plain-error standard and contains no discussion of why he

is entitled to relief under that doctrine. We have recently held that if a criminal

defendant seeks appellate review of a forfeited sufficiency claim but fails to



                                         -6-
argue for plain error review in his opening brief, this court may deem the issue

waived. United States v. Leffler, 942 F.3d 1192, 1198-99 (10th Cir. 2019). The

government argues that appellate review of Goodman’s sufficiency claim is

waived under Leffler.

      Goodman acknowledges Leffler in his reply brief and concedes he may

only be entitled to plain error review of his sufficiency claims, 1 explaining why

      1
        Goodman also continues to advocate for de novo review because he “did
not knowingly and voluntarily waive his insufficiency of the evidence argument
in the district court.” Appellant’s Reply Br. at 4. Goodman’s argument exposes
his misunderstanding of the consequences that flow from waiver and forfeiture in
criminal matters. See United States v. Malone, 937 F.3d 1325, 1327 (10th Cir.
2019) (“Waiver occurs when a party deliberately considers an issue and makes an
intentional decision to forgo it. While forfeiture comes about through neglect,
waiver is accomplished by intent.”). “[A] party that has forfeited a right by
failing to make a proper objection may obtain relief for plain error; but a party
that has waived a right is not entitled to appellate relief.” United States v.
Teague, 443 F.3d 1310, 1314 (10th Cir. 2006) (quotation and emphasis omitted).
Accordingly, while waiver of the sufficiency issue would foreclose appellate
review completely, forfeiture of the issue entitles Goodman to plain error review,
not de novo review as Goodman suggests in his reply brief. See id.

       The government argues Goodman waived the sufficiency issue in district
court and, thus, is foreclosed from seeking appellate review under any standard.
The government’s argument is premised on the following statement made by
defense counsel at the close of the government’s case-in-chief:

      Your Honor, just so the record’s clear, now would be the appropriate
      time for me to make a Rule 29 motion [for judgment of acquittal],
      and certainly I do not make that motion at this time. I understand
      that if I don’t make it now, I may not be able to make it later. But
      it’s just the facts and the evidence—do not support a motion like
      that. I recognize—I recognize the evidence that’s been presented,
      and I choose—I choose not to make that motion.
                                                                       (continued...)

                                         -7-
he failed to advocate for the plain error standard in his opening brief. 2 Despite

glaring shortcomings in Goodman’s opening and reply briefs, we conclude his

advocacy for the plain error standard in his reply brief is sufficient to preserve

appellate review. See id.

      Goodman’s sufficiency challenge is solely focused on whether the

government met its burden of proving he was driving the pickup truck at the time

of the accident. His arguments have a common theme: they all involve a

challenge to the credibility of the government’s witnesses or highlight the fact



      1
        (...continued)
We agree that counsel’s statement to the court was a knowing and voluntary
waiver of Goodman’s right to challenge the sufficiency of the evidence at the
close of the government’s case-in-chief. Trial counsel fully recognized that the
close of the government’s case was an appropriate time to bring a motion for
judgment of acquittal pursuant to Rule 29 of the Federal Rules of Criminal
Procedure and he unambiguously informed the district court he did not intend to
bring such a motion at that time. Because a Rule 29 motion can also be brought
later in the criminal proceedings, however, we will not treat counsel’s statement
as foreclosing appellate review because there is no indication in the record that
any subsequent relinquishment of the right to raise the sufficiency issue was also
a waiver rather than a forfeiture.
      2
        Goodman, inter alia, asserts he preserved appellate review of his
sufficiency claim by arguing for de novo review in his opening brief because the
plain error standard of review in sufficiency cases is nearly identical to the de
novo standard. Cf. United States v. Goode, 483 F.3d 676, 681 n.1 (en banc
footnote) (10th Cir. 2007) (“[A] conviction in the absence of sufficient evidence
of guilt is plainly an error, clearly prejudiced the defendant, and almost always
creates manifest injustice.”). A quick reading of Leffler reveals that this
explanation for a failure to argue plain error review in an opening brief has been
specifically rejected by this court because the two standards are not identical.
See United States v. Leffler, 942 F.3d 1192, 1199 n.1 (10th Cir. 2019).

                                         -8-
that contradictory evidence was presented to the jury. 3 For example, Goodman

asserts there was credible evidence that either Blackburn, Sixtoes, or C’Bearing

was driving the pickup truck at the time of the accident. Even assuming such

evidence was presented to the jury, there was also substantial evidence to the

contrary. Two government witnesses testified that Sixtoes and Blackburn were

seated in the back seat of the truck. Goodman’s own expert also opined that

Sixtoes and Blackburn were in the back seat. An FBI forensic examiner testified

that a partially burned shoe found wedged under the passenger seat frame was

consistent with the shoes worn by C’Bearing, suggesting he was the front-seat

passenger, not the driver. The government also presented video evidence

showing Goodman driving the pickup truck in the hours before the accident. A

jury could certainly infer from this evidence that Goodman was also driving at

the time of the accident. Such an inference is supported by the testimony of

      3
        Goodman also briefly references testimony he characterizes as
inadmissible hearsay and non-Mirandized statements he made to law enforcement.
Appellant’s Br. at 28 n.6, 29 n.7. It is unclear whether he is independently
challenging this testimony or arguing it cannot be considered when assessing the
sufficiency of the government’s evidence. If it’s the former, the arguments are
waived because of inadequate briefing on whether admission of the evidence
deprived him of his constitutional right to a fair trial. See MacArthur v. San Juan
Cty., 495 F.3d 1157, 1160-61 (10th Cir. 2007). If the latter, in undertaking
review for sufficiency of the evidence, this court must consider all evidence
admitted at trial, whether admitted properly or improperly. McDaniel v. Brown,
558 U.S. 120, 131 (2010) (per curiam) (holding that a court reviewing a
conviction for sufficiency “must consider all of the evidence admitted at trial,
regardless of whether that evidence was admitted erroneously” (quotation
omitted)).

                                        -9-
several witnesses who heard Goodman make statements suggesting he was the

driver. And, more directly, there was the testimony of two government experts

who opined that Goodman was the driver.

      The existence of conflicting evidence is common during criminal trials and

a defendant is not entitled to reversal of his conviction as a result. To the

contrary, when reviewing a sufficiency of the evidence claim this court resolves

any possible conflicts in the evidence in favor of the government and assumes the

jury found the government’s evidence credible. See United States v. Williamson,

53 F.3d 1500, 1516 (10th Cir. 1995). Further, this court “does not weigh

conflicting evidence or consider witness credibility, as that duty is delegated

exclusively to the jury.” United States v. Castorena-Jaime, 285 F.3d 916, 933

(10th Cir. 2002). A reasonable jury could have resolved all credibility and

reliability issues against Goodman.

      Having reviewed all the evidence admitted at trial under the applicable

standards, there is no doubt this evidence is sufficient to support the jury’s

conclusion that Goodman was driving the truck at the time of the accident. It is

clear there was no error, let alone plain error.

      B. Sixth Amendment

      Goodman also raises a Sixth Amendment challenge to testimony given by

Deputy Detimore at trial, arguing Detimore’s testimony violated his



                                          -10-
constitutional right to confront Drew Blackburn. The challenged testimony

involved Detimore’s recounting of Blackburn’s statement that Goodman was

driving the truck at the time of the accident.

      The Sixth Amendment’s Confrontation Clause bars a court from admitting

testimonial hearsay statements against a defendant at trial unless the defendant

has an opportunity to confront the declarant. Crawford v. Washington, 541 U.S.

36, 68-69 (2004). Goodman did not object to Deputy Detimore’s testimony at

trial or ask for a continuance when Drew Blackburn failed to appear to testify.

“Where a Confrontation Clause objection is not explicitly made below, [this

court] will not address the constitutional issue in the absence of a conclusion that

it was plain error for the district court to fail to raise the constitutional issue sua

sponte.” United States v. Ibarra-Diaz, 805 F.3d 908, 919 (10th Cir. 2015)

(quotation omitted). There was no error here, because Deputy Detimore’s

testimony is not hearsay.

      The challenged testimony was given when the prosecutor was questioning

Deputy Detimore about his observations and actions at the scene of the accident.

Specifically, Deputy Detimore testified as follows about his decision to seek a

warrant to draw Goodman’s blood:

      Q:     Did you ever ask that anybody else’s blood be taken that
             night?




                                           -11-
      A:     I did. Upon arrival to the SageWest Lander Hospital, Drew
             Blackburn recanted his statement and advised that it was
             Winterhawk Goodman that was driving.
      Q:     And what did you do about that?
      A:     I sent Riverton Police Department to [the hospital] and
             notified–at that time Ms. Jahnke was on scene.
      Q.     The FBI agent?
      ...
      A.     Yeah. Yes, ma’am. And the FBI agent and I talked about
             securing a warrant for blood for Winterhawk Goodman.

As this transcription makes clear, the purpose of Deputy Detimore’s testimony

was to explain why he took the investigative step of obtaining a warrant to draw

Goodman’s blood. This court has “long recognized that an out of court statement

is not hearsay if it is offered for the limited purpose of explaining why a

government investigation was undertaken.” United States v. Edwards, 782 F.3d

554, 560 (10th Cir. 2015) (quotation omitted). Here, Blackburn’s identification

of Goodman as the driver was never offered by the prosecution as proof that

Goodman was, in fact, the driver; 4 it was gratuitously presented by Deputy

Detimore to explain why Goodman’s blood was drawn even though Blackburn

had previously told Detimore he was driving. 5 Accordingly, it is not hearsay and


      4
     The prosecution never referenced Blackburn’s recantation when
summarizing the evidence in its opening and closing arguments.
      5
       The concurrence suggests Deputy Detimore’s testimony was inadmissible
hearsay because the reason he drew Goodman’s blood was not at issue. Goodman
himself, however, has never argued the testimony was irrelevant because the
reason for the test was not at issue. And, there is no authority from this court for
the proposition that testimony related to investigatory steps taken during a
                                                                       (continued...)

                                         -12-
the Confrontation Clause does not apply. 6 See id. (“The [Confrontation] Clause

does not bar the use of statements (even testimonial statements) that are not

hearsay, i.e., that are offered for purposes other than establishing the truth of the

matter asserted.”).

      The district court did not commit reversible error by failing to sua sponte

intervene when Deputy Detimore testified about the consequences of Blackburn’s


      5
        (...continued)
criminal investigation is irrelevant unless the reason behind those steps is at issue
in the case. To the contrary, this court has held that background evidence is
admissible if it is necessary to explain the context of the police investigation.
United States v. Hinson, 585 F.3d 1328, 1337 (10th Cir. 2009) (looking at
whether the “background evidence is necessary for the government to be able to
tell a coherent story about its investigation”). Here, Deputy Detimore’s testimony
was given while he was being questioned about drawing blood from two
individuals during a time in the investigation when police had not yet ascertained
who was driving. The challenged testimony explained why Goodman’s blood-
draw was ordered by law enforcement.
      6
       The concurrence opines that Deputy Detimore’s testimony was hearsay and
goes on to opine that the failure of the district court to sua sponte strike the
testimony was plain error. The majority does not undertake plain error analysis.
It should be noted, however, that a cursory review casts serious doubt on whether
Goodman’s substantial rights were affected by the single gratuitous phrase in
Detimore’s testimony to which the prosecution made no reference during the trial.
 See United States v. Weiss, 630 F.3d 1263, 1274 (10th Cir. 2012) (“An error
only affects substantial rights when it is prejudicial, meaning that there is a
reasonable probability that, but for the error claimed, the result of the proceeding
would have been different.” (quotations omitted)). The evidence that Goodman
was driving was strong and there has been no showing how that single phrase
affected the jury’s verdict. Goodman asserts that without the statement “the jury
would only know that Drew Blackburn admitted he was the driver at the scene of
the crash.” That argument for plain error, however, falls flat in the face of
Goodman’s own theory, presented through his expert, Dr. Johnson, that C’Bearing
was the driver.

                                         -13-
recantation. 7

       C. Sentencing

       Goodman asserts the 144-month sentence imposed by the district court is

unreasonable. Appellate review of the reasonableness of a defendant’s sentence

can involve both procedural and substantive components. 8 See United States v.

Adams, 751 F.3d 1175, 1181 (10th Cir. 2014). “The procedural component

concerns how the district court calculated and explained the sentence, whereas


       7
       Goodman’s Motion to Supplement the Record on Appeal is denied. The
supplemental materials were not presented to the district court and they provide
no support for Goodman’s Sixth Amendment claim. See United States v. Walker,
761 F. App’x 822, 832 (10th Cir. 2019) (unpublished disposition cited for
persuasive value pursuant to 10th Cir. R. 32.1).
       8
        In their appellate briefing, the parties sometimes refer to Goodman’s
above-guidelines sentence as a departure and sometimes as a variance. Goodman
advocates for the standard of appellate review applicable to variances. “Our
review of a sentence outside the guidelines’ recommended range hinges on the
method by which the district court selects the particular sentence.” United States
v. Adams, 751 F.3d 1175, 1181 (10th Cir. 2014) (quotation omitted) (discussing
the different standards of appellate review). The government advocated for both
a variance and a departure and the district court used both terms during the
sentencing hearing. The district court referenced the departure provisions of the
Sentencing Guidelines during the sentencing hearing, but when it imposed
Goodman’s sentence the court stated:

       Pursuant to the Sentencing Reform Act of 1984 and those factors
       enumerated under Title 18, Section 3553, it is the judgment and
       sentence of this Court that the defendant, Winterhawk Goodman, is
       hereby sentenced to a term—total term of 144 months.

Based on our review of the record, including the sentencing transcript, we
conclude the district court varied from the advisory guidelines range based on the
§ 3553(a) factors.

                                       -14-
the substantive component concerns whether the length of the sentence is

reasonable in light of the statutory factors under 18 U.S.C. § 3553(a).” Id. Here,

our review is limited to the substantive reasonableness of Goodman’s sentence. 9

      We review the substantive reasonableness of a sentence “whether inside,

just outside, or significantly outside the Guidelines range under a deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007);

United States v. Huckins, 529 F.3d 1312, 1317 (10th Cir. 2008). When

reviewing a district court’s decision to vary upward from the advisory guidelines

range, we “consider the extent of the deviation” but give “due deference to the

      9
        Goodman’s opening brief is ambiguous as to whether he is raising a
procedural reasonableness challenge to his sentence. When he articulates the
standard of review, he references only substantive reasonableness. Appellant’s
Br. at 37-38. Yet, he also argues the district court failed to address arguments he
made in favor of a sentence within the advisory guidelines range. See United
States v. Wireman, 849 F.3d 956, 962-63 (10th Cir. 2017) (“[W]hen a district
court has varied upwards from the Guidelines, our cases have generally required
the district court to specifically address and reject the arguments the defendant
made for a more lenient sentence.”). Goodman’s argument on this point is
confined to the following two sentences in his opening brief: “Defendant made
cogent, non-frivolous arguments for a Guidelines sentence. The district court did
not address these arguments and reject them.” Appellant’s Br. at 40. Goodman’s
brief fails to even identify the “cogent, non-frivolous arguments” he allegedly
raised before the district court, let alone explain how they were relevant and not
frivolous. Further, Goodman did not raise a procedural objection at sentencing
which means we review the procedural reasonableness of his sentence for plain
error only. Wireman, 849 F.3d at 962. Goodman, however, does not mention the
plain error standard in his appellate briefing, making it impossible for this court
to consider the claim. Accordingly, any procedural reasonableness claim
Goodman intended to raise is waived due to inadequate briefing. See Adler v.
Wal-Mart Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998) (“Arguments
inadequately briefed in the opening brief are waived.”).

                                        -15-
district court’s decision that the § 3553(a) factors, on a whole, justify the extent

of the variance.” Gall, 552 U.S. at 51. This standard requires us to “recognize

that in many cases there will be a range of possible outcomes the facts and law at

issue can fairly support; rather than pick and choose among them ourselves, we

will defer to the district court’s judgment so long as it falls within the realm of

these rationally available choices.” United States v. McComb, 519 F.3d 1049,

1053 (10th Cir. 2007). It is well-settled that this court will “deem a sentence

unreasonable only if it is arbitrary, capricious, whimsical, or manifestly

unreasonable.” United States v. Gantt, 679 F.3d 1240, 1249 (10th Cir. 2012)

(quotation omitted).

      Goodman’s argument focuses exclusively on 18 U.S.C. § 3553(a)(6), the

statutory provision requiring a district court to consider “the need to avoid

unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct.” In Goodman’s opening brief, he

summarizes four traffic-fatality cases decided by the federal courts in which the

sentence imposed was lower than the one he received. See United States v.

Wiseman, 749 F.3d 1191, 1196 (10th Cir. 2014) (holding “§ 3553(a)(6) applies

only when addressing sentencing disparities among and between federal

defendants.”). Apart from summarizing the facts of these cases, Goodman makes




                                         -16-
no other argument tying those cases to the substantive reasonableness of his

sentence. 10

       Goodman’s assertion that the length of his sentence is unreasonable

because federal defendants in four other cases received shorter sentences even

though they were also convicted of involuntary manslaughter in DUI cases

involving multiple fatalities is meritless. The cases on which he relies do not

establish an unwarranted disparity because § 3553(a)(6) requires a district court

to take into account sentences imposed nationwide on defendants with similar

records and advisory guideline calculations. United States v. Verdin-Garcia, 516

       10
         Goodman accuses the district court of failing to mention or discuss
§ 3553(a)(6). We construe this as a procedural reasonableness argument that was
not raised in the district court. Goodman has waived appellate review of this
claim through inadequate briefing and failure to argue how he is entitled to relief
under the plain error standard. See supra n.6. In any event, this court has held
that “as a general rule[,] . . . when a court considers what the guidelines sentence
(or sentencing range) is, it necessarily considers whether there is a disparity
between the defendant’s sentence and the sentences imposed on others for the
same offense.” United States v. Gantt, 679 F.3d 1240, 1248-49 (10th Cir. 2012).
Here, Goodman conceded at the sentencing hearing that his advisory guidelines
sentence was correctly calculated, stating to the district court: “We have a
presentence report that has been properly calculated, extraordinarily thorough, of
which I expected nothing less, and it gives us the appropriate sentence.” Before
imposing sentence, the district court referenced the high end of the advisory
guidelines range and repeatedly stated it was not sufficient given the facts and
circumstances of Goodman’s crime. Based on the district court’s recitation of the
full circumstances surrounding the offense, it is clear the court considered
whether imposing a sentence above the high end of the advisory guidelines range
would create any unwarranted disparity. See Gall v. United States, 552 U.S. 38,
54 (2007) (“Since the District Judge correctly calculated and carefully reviewed
the Guidelines range, he necessarily gave significant weight and consideration to
the need to avoid unwarranted disparities.”).

                                        -17-
F.3d 884, 899 (10th Cir. 2008). Four superficially similar cases carefully

selected by a party are insufficient to establish a nationwide disparity,

particularly since Goodman does not argue the defendants in those cases had

similar records to his or engaged in substantially similar criminal conduct. 11

Here, the record shows Goodman was traveling approximately seventy-one miles

per hour in a forty mile-per-hour zone and failed to stop at a main intersection.

An hour after the crash, his blood alcohol concentration was still 0.356 percent,

nearly four times the legal limit. Further, Goodman had been drinking most of

the day and knew he was intoxicated, yet he made the decision to drive multiple

times throughout the evening. By engaging in this conduct, Goodman caused the

deaths of a fellow passenger and two people in another vehicle. Under these

facts, the district court’s decision to sentence Goodman to 144 months’

imprisonment was not arbitrary, capricious, whimsical, or manifestly

unreasonable. See Gantt, 679 F.3d at 1249.




      11
        Although it is not the government’s burden, the government summarizes
the facts and circumstances of the four federal cases cited by Goodman.
Appellee’s Brief at 39 n.12. None involved a defendant who (1) caused the
deaths of both his passenger and the occupants of another vehicle, (2) drove with
a blood-alcohol content nearly four times the legal limit, (3) was traveling more
than thirty miles over the speed limit, or (4) took his case to trial rather than
accept responsibility by pleading guilty.

                                         -18-
IV. CONCLUSION

      For the reasons set out in detail above, Goodman’s convictions and

sentence are affirmed.

                                        ENTERED FOR THE COURT


                                        Michael R. Murphy
                                        Circuit Judge




                                      -19-
United States of America v. Winterhawk Goodman, No. 19-8008
BACHARACH, J., concurring.

      I agree with the majority’s analysis on the sufficiency of the

evidence and the reasonableness of the sentence. And like the majority, I

would reject Mr. Winterhawk Goodman’s argument involving the

Confrontation Clause. But I respectfully disagree with the majority’s

reason for rejecting this argument. The majority concludes that Mr. Drew

Blackburn’s out-of-court statement didn’t constitute hearsay. I respectfully

disagree. In my view, the statement constituted inadmissible hearsay even

under the plain-error standard. But I would reject Mr. Goodman’s argument

on the Confrontation Clause because Mr. Blackburn’s statement was not

obviously testimonial. I thus respectfully concur only in the disposition as

to the Confrontation Clause.

1.    Mr. Blackburn’s out-of-court statement was introduced at trial.

      This case stemmed from a crash between a truck and a minivan. The

truck had four occupants: Mr. Goodman, Mr. Blackburn, Mr. William

C’Bearing, and Ms. Leslie Sixtoes. All of them were drunk, and the only

question was who had been driving the truck. Prosecutors concluded that

Mr. Goodman had been the driver and charged him with involuntary

manslaughter and assault resulting in serious bodily injury.

      Defense counsel admitted that Mr. Goodman had been drunk and

stipulated that less than an hour after the crash, his blood-alcohol content
had been 356 milligrams per deciliter. Given this stipulation, defense

counsel conceded early in the trial that Mr. Goodman had been

“extraordinarily drunk” and that his blood-alcohol content had been

“almost astronomical.” R. vol. 3, at 134–35. But defense counsel denied

that Mr. Goodman had been driving.

      To prove that Mr. Goodman had been the driver, the prosecution

called Deputy Donovan Detimore as a witness. On direct examination,

Deputy Detimore testified that he had ordered testing of Mr. Blackburn’s

blood-alcohol content because Mr. Blackburn had admitted that he was the

driver. The prosecutor then asked if anyone else’s blood had been tested.

Deputy Detimore answered that he had ordered other testing. He then

volunteered that upon arriving at the hospital, Mr. Blackburn had recanted

and said that the driver was Mr. Goodman.

      Mr. Goodman did not object. But on appeal, Mr. Goodman argues

that the introduction of Mr. Blackburn’s out-of-court statement violated

the Confrontation Clause. The government disagrees, arguing that the

statement was neither testimonial nor hearsay.

2.    Because Mr. Goodman did not object to introduction of the out-
      of-court statement, we review his argument for plain error.

      Because Mr. Goodman did not object to introduction of the out-of-

court statement, we would reverse only if “it was plain error for the district

court to fail to raise the constitutional issue sua sponte.” United States v.


                                       2
Ibarra-Diaz, 805 F.3d 908, 919 (10th Cir. 2015) (quoting United States v.

Perez, 989 F.2d 1574, 1582 (10th Cir. 1993) (en banc)). To demonstrate

plain error, Mr. Goodman must show that “the district court committed (1)

error (2) that [was] clear or obvious under current law, and which both (3)

affected [his] substantial rights and (4) undermined the fairness, integrity,

or public reputation of judicial proceedings.” United States v. Mullins, 613

F.3d 1273, 1283 (10th Cir. 2010).

3.    The district court did not plainly err in failing to sua sponte
      exclude the out-of-court statement based on the Confrontation
      Clause.

      The district court did not plainly err in failing to sua sponte exclude

the statement under the Confrontation Clause. To assess whether the

district court plainly erred, we consider the evidence known to the district

court when Deputy Detimore testified about the out-of-court statement. See

United States v. Gayekpar, 678 F.3d 629, 636 (8th Cir. 2012); see also

pp. 5 & 8–9, below. Given the evidence introduced to that point, the

district court had little reason to regard the out-of-court statement as

testimonial. Indeed, the only facts known to the district court suggested

that the statement was not testimonial.

      The Sixth Amendment’s Confrontation Clause protects a defendant’s

right “to be confronted with the witnesses against him.” U.S. Const.

amend. VI. To supply this protection, the clause requires exclusion of

testimonial hearsay unless the declarant testifies or is unavailable to testify

                                      3
and was previously cross-examined about the statement. United States v.

Ibarra-Diaz, 805 F.3d 908, 918 (10th Cir. 2015).

     Mr. Blackburn didn’t testify, so he wasn’t subject to cross-

examination. But the Confrontation Clause is generally limited to

testimonial hearsay. Id. So we must determine whether the statement had

been testimonial and had constituted hearsay.

     An out-of-court statement is testimonial when the circumstances

objectively indicate that the declarant made the statement for the primary

purpose of “establish[ing] or prov[ing] past events potentially relevant to

later criminal prosecution.” Davis v. Washington, 547 U.S. 813, 822

(2006). To assess the circumstances, courts consider various factors,

including

           the existence of an emergency,

           the informality of the investigation, and

           the identity of the interrogator.

Ohio v. Clark, 576 U.S. 237, 244–46 (2015).

     The existence of an ongoing emergency is pertinent because a

statement could be intended to address the emergency rather than to assist

in the prosecution. Michigan v. Bryant, 562 U.S. 344, 361 (2011). The

informality of the interrogation matters because formal interrogations at a

police station are more likely to yield testimonial statements than informal

interrogations at the crime scene. Id. at 366; see Clark, 576 U.S. at 245.
                                       4
The identity of the interrogator is relevant because statements to

individuals who are not law-enforcement officers are far less likely to be

testimonial than statements to law-enforcement officers. Clark, 576 U.S. at

246.

       To assess the primary purpose of a statement, we consider the

purpose that a reasonable person in the declarant’s position would have

had. United States v. Smalls, 605 F.3d 765, 778 (10th Cir. 2010). Some

declarants may want primarily to aid the prosecution; but other declarants

may have another primary purpose, such as addressing an ongoing

emergency. Bryant, 562 U.S. at 368. Or declarants may lack any purpose

when they’re drunk or experiencing shock. See id. at 368–69

(acknowledging that victims could be so injured or incapacitated that they

couldn’t “think[] sufficiently clearly to understand whether [their]

statements are for the purpose of addressing an ongoing emergency or for

the purpose of future prosecution”).

       In analyzing the primary purpose of the out-of-court statement, we

consider what the district court could have known at that point in the trial.

See p. 3, above; id., pp. 8–9, below. At that point in the trial, the court

could have known only that Mr. Blackburn

           had told someone at the hospital that Mr. Goodman was the
            driver,

           had been drunk when making the statement, and


                                       5
           had been in a horrific accident.

But the court had no way of knowing whom Mr. Blackburn had told,

whether he had made the statement during an interrogation, or why Mr.

Blackburn had made the statement.

      According to Deputy Detimore, Mr. Blackburn had made the

statement upon arriving at the hospital. But Deputy Detimore did not say

whether Mr. Blackburn had made the statement to an officer or to someone

else, such as a hospital employee. 1 The omission was significant. If Mr.

Blackburn had made the statement to a hospital employee, a reasonable

person probably wouldn’t assume that the primary purpose had been to aid

a law-enforcement investigation. See United States v. Barker, 820 F.3d

167, 172 (5th Cir. 2016) (concluding that a child victim’s statements to a

hospital nurse were not testimonial because the victim’s principal purpose

was to help the nurse in providing medical care).

      Nor could the court have known whether Mr. Blackburn had made the

out-of-court statement during an interrogation or had blurted out the

statement. 2 If the statement hadn’t resulted from an interrogation,


1
     Deputy Detimore later testified on cross-examination that Mr.
Blackburn had made the statement to officers. But this information was
unavailable to the court when Deputy Detimore volunteered on direct
examination that Mr. Blackburn had recanted.
2
     Deputy Detimore testified that Mr. Blackburn had acknowledged, in
response to a question, that he was driving. But when Deputy Detimore

                                      6
introduction of the statement would be less likely to violate the

Confrontation Clause. See Michigan v. Bryant, 562 U.S. 344, 377 (2011)

(observing that an informal situation makes the statement less likely to be

considered testimonial).

      And the district court couldn’t have known why Mr. Blackburn had

made the statement. Indeed, the available facts suggested that Mr.

Blackburn had made the statement because he was drunk and shaken from

the accident.

      Before the testimony about the out-of-court statement, Deputy

Detimore testified that Mr. Blackburn had reeked of alcohol, had slurred

his speech, and had acted erratically, kicking the emergency medical

personnel who were trying to treat him. Mr. Blackburn not only was drunk

but also had just experienced a traumatic accident, occupying a truck that

had rolled into a ditch, flipped over several times, and erupted in fire. The

accident was so traumatic that Deputy Detimore said that he had never seen

a worse crash scene during his thirteen years in law enforcement.




testified about the recantation, he did not say whether Mr. Blackburn had
volunteered the information or recanted when responding to a question.
Compare R., vol. 3, at 181 (explaining that Mr. Blackburn stated that he
had been driving after Deputy Detimore asked who had been driving), with
R., vol. 3, at 187–88 (not stating whether anyone had asked Mr. Blackburn
who the driver was).

                                      7
      Given Mr. Blackburn’s intoxication and the severity of the accident,

the district court could reasonably conclude that Mr. Blackburn had made

the statement because he was drunk and shaken from the crash—not to aid

an investigation.

      Given the totality of circumstances known at that point in the trial,

the district court could reasonably conclude that the out-of-court statement

hadn’t been testimonial. Even if the statement had been testimonial,

however, the limited information available to the district court would

prevent us from regarding any error as obvious. See United States v.

Gayekpar, 678 F.3d 629, 636 (6th Cir. 2012) (concluding that introduction

of a law-enforcement officer’s testimony wasn’t an obvious error because

the district court couldn’t have known that the officer might have based his

knowledge on inadmissible hearsay).

      To bolster his characterization of the statement as testimonial, Mr.

Goodman moved to supplement the record with more law-enforcement

reports. But these reports cannot help us to assess plain error because they

weren’t accessible to the district court when the out-of-court statement was

introduced. See United States v. Frost, 684 F.3d 963, 977 (10th Cir. 2012)

(“Where the determinative facts are missing from the record due to the

defendant’s failure to make a timely objection, we will not find plain error

based on the possibility that better factual development would have made



                                      8
the error clearer.”), overruled on other grounds by United States v.

Bustamante-Conchas, 850 F.3d 1130, 1143–44 (10th Cir. 2017) (en banc).

     But even if the district court could have considered the supplemental

materials, they wouldn’t have suggested that Mr. Blackburn’s statement

was testimonial. Those materials say that Mr. Blackburn recanted to

emergency medical technicians, not an officer. 3 If Mr. Blackburn recanted

to emergency medical technicians, rather than an officer, the statement

would not have been obviously testimonial. See p. 6, above. So the

supplemental materials suggest that the statement was not testimonial.

4.   The government erroneously argues in the alternative that
     introduction of the out-of-court statement did not satisfy the
     plain-error standard for hearsay.

     The government also argues in the alternative that the Confrontation

Clause wasn’t violated because the out-of-court statement didn’t constitute

hearsay, and the majority agrees. I respectfully disagree. In my view, the

statement was obviously hearsay, so the district court would have plainly




3
      The supplemental record contains another report relating to the FBI’s
interview of Mr. Blackburn. This interview took place at a detention center
days after the accident. But this interview is apparently not the source of
the statement that Deputy Detimore testified about. He testified about a
statement that Mr. Blackburn had made upon arriving at the hospital on the
night of the accident. See p. 6, above.
                                     9
erred in allowing introduction of the out-of-court statement if it had been

testimonial.

     “Hearsay” is defined as an out-of-court statement offered for the

truth of the matter asserted. See Fed. R. Evid. 801(c). The matter asserted

was that Mr. Goodman had been driving—the only contested issue at trial.

But if the government had offered the statement for some other relevant

purpose, the statement would not have constituted hearsay. See United

States v. Freeman, 816 F.2d 558, 563 (10th Cir. 1987).

     According to the government, it offered Mr. Blackburn’s statement to

show why an officer ordered a second blood-draw from Mr. Goodman. To

assess this ostensible purpose, we consider “whether the purported

background evidence [was] necessary for the government to be able to tell

a coherent story about its investigation.” United States v. Hinson, 585 F.3d

1328, 1337 (10th Cir. 2009). If the government “introduces evidence that

bore on the ultimate issue in a case but that was not necessary to explain

the background of a police investigation, the only reasonable conclusion

we can reach is that the evidence was offered, not as background, but as

support for the government’s case against the defendant.” Id. (cleaned up). 4



4
      The majority states that Mr. Goodman hasn’t questioned the
relevance of the reason for the blood draw. I respectfully disagree. Mr.
Goodman argues that “[i]f [the statement] was not offered for its truth,
then the statement is pointless because it served only to exonerate Drew
Blackburn and inculpate Mr. Goodman.” Appellant’s Opening Br. at 34.
                                     10
     The government didn’t need to explain why officials had tested Mr.

Goodman’s blood-alcohol content. Indeed, the prosecutor explained early

in the trial that officials had tested Mr. Goodman’s blood because of

suspicion that he might have been the driver. See R., vol. 3, at 124

(prosecutor’s explanation in opening statement that Deputy Detimore had

instructed officers to test Mr. Goodman’s blood-alcohol content because of

suspicion that he might have been driving).

     After Mr. Blackburn recanted, officers retested Mr. Goodman’s

blood-alcohol content. But no one ever questioned the reason for the

second test. Given the absence of any question about the reason for the

second test, “the only reasonable conclusion we can reach is that the

evidence was offered, not as background, but as support for the

government’s case against the defendant.” United States v. Hinson, 585

F.3d 1328, 1337 (10th Cir. 2009). Indeed, the statement cemented the

government’s proof on the sole contested issue—whether Mr. Goodman had

been the driver. So the statement was obviously hearsay.

     Given the obviousness of the hearsay, introduction of the out-of-

court statement would constitute plain error if introduction of the

statement had affected Mr. Goodman’s substantial rights and the integrity

of the judicial proceedings. See p. 3, above.

     An error affects substantial rights when the outcome is affected.

United States v. Gonzales-Huerta, 403 F.3d 727, 732 (10th Cir. 2005) (en

                                     11
banc). And an error affects the integrity of the judicial proceedings when

the error concerns a closely contested issue that’s subject to conflicting

evidence. United States v. Westmoreland, 240 F.3d 618, 635 (7th Cir.

2001).

      The majority argues that the government might have needed to

explain why the officers had taken a second blood-draw from Mr.

Goodman. But the government never made that argument at trial because

there was no need. The reason for the second blood-draw was unimportant,

but what Mr. Blackburn had said was critical because of its content: that

Mr. Goodman had been driving. The truthfulness of that statement

constituted the sole issue at trial: whether Mr. Goodman had been the

driver.

      The majority reasons that the government had strong evidence that

Mr. Goodman had been driving. A reasonable jury could have certainly

found that Mr. Goodman had been driving. See Majority Op. at 10. The

government’s evidence included surveillance footage of Mr. Goodman

driving earlier in the evening, expert testimony that Mr. Goodman had been

the driver, and even Mr. Goodman’s own statements.

      But a reasonable jury could have also found that someone else had

been driving. Someone who had seen the occupants earlier in the day

testified that he believed that Mr. Goodman hadn’t been driving, and there

was at least some evidence pointing to every other occupant of the truck.

                                     12
For example, Mr. Blackburn first said that he had been the driver. And

someone at the scene believed that Ms. Sixtoes had been driving because

she had been on the driver’s side. In addition, an expert witness testified

that Mr. C’Bearing’s injuries indicated that he had been driving. Given the

totality of the evidence, a reasonable jury could have had a plausible basis

to find that any of the three other occupants had been the driver.

      Given the conflicting evidence, introduction of Mr. Blackburn’s out-

of-court statement could have affected the outcome. Though the

government had ample evidence against Mr. Goodman, that evidence didn’t

include testimony from anyone who had seen Mr. Goodman driving at the

time of the accident. But Mr. Blackburn had been in the truck and would

have known who was driving. So his out-of-court statement gave the

government direct evidence that Mr. Goodman had been the driver. Given

the compelling nature of that direct evidence on the sole issue at trial, 5 the

obvious hearsay affected Mr. Goodman’s substantial rights and the

integrity of the judicial proceedings.

                                     * * *




5
      The government also argues that the out-of-court statement lacked
credibility because Mr. Blackburn had made “contradictory statements”
while “highly intoxicated.” Appellee’s Resp. Br. at 31–32. But if Mr.
Blackburn’s statement lacked credibility, why did the government
allegedly rely on it? At trial, no one questioned the credibility of Mr.
Blackburn’s out-of-court statement identifying Mr. Goodman as the driver.
                                         13
      Though the statement obviously constituted inadmissible hearsay, it

was not obviously testimonial. I would thus reject Mr. Goodman’s

argument involving the Confrontation Clause.

5.    Conclusion

      The district court did not plainly err in failing to sua sponte exclude

the out-of-court statement based on the Confrontation Clause. The district

court lacked the necessary facts to regard the out-of-court statement as

testimonial. But I would reject the government’s argument that the

statement didn’t satisfy the plain-error test for hearsay. I would thus affirm

the judgment, but on the ground that the statement was not obviously

testimonial.




                                      14